In a petition for rehearing counsel again urge the view that a bank may lawfully pledge assets to secure a deposit, whether the deposit be of private or public funds. Further consideration of this question in the light of the petition has not resulted in the alteration of the views previously expressed by the majority of the court. *Page 71 
The petitioner further urges that it should not be precluded from foreclosing the collateral pledge in view of the fact that the bank had not returned the deposit or otherwise offered to do equity. In the record before us, which consists of the judgment roll, there are no facts found which in our opinion support the judgment of the court below authorizing a foreclosure of the pledge, and it was held in the original opinion that this portion of the judgment must therefore be reversed, one concurring judge, however, believing that the defendant might well have been required to do equity as a condition to the entry of a decree thus favorable to it. In the principal opinion it was specifically stated, however, that the reversal of this portion of the judgment should not affect "the rights of the county to follow the funds into the hands of the receiver if the evidence in the case is such as to justify a finding that the receiver holds the same or any part thereof as trustee for the plaintiff county," and it was expressly recognized that what the rights of the county might be could not be determined from the record before us on appeal. Whatever difference of opinion there may be as to the form of the decree, we are agreed that the substantial rights of the county as cestui que trust are preserved (see Grand Forks County v. Baird, 54 N.D. 315, 209 N.W. 782) and that the petition for rehearing should be denied. It is so ordered.
JOHNSON, J., having ceased to be a member of the court, does not participate.
BIRDZELL, Ch. J., and CHRISTIANSON and BURKE, JJ., concur.